DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-17, and 19-22 of US Application No. 17/055,660 are currently pending and have been examined.  Applicant amended claims 1-2, 4-12, 14, 16-17, and 19-20, cancelled claims 3 and 18, and added claims 21-22.  
Claims 1-2, 4, 7-15, and 17 are allowed. 

Response to Arguments/Amendments
The previous objection to the specification is maintained. The Detailed Description does not disclose the subject matter of claims 11, 12, 13, 14, and 15. Applicant, in the REMARKS, filed 11 April 2022, did not respond to the previous objections and did not amend the specification, or the claims, to render the objections moot.

The previous rejections of claims 6, 12, 13, 15, and 17-20 under 35 USC § 112(b) are withdrawn in consideration of amended claims 6 and 17.

The previous rejections of claims 1-20 under 35 USC § 102 and 103 are withdrawn. Applicant amended independent claims 1 and 17 to recite limitations not taught by the prior art of record.

Specification
The disclosure is objected to because of the following informalities: the Detailed Description does not disclose the subject matter of claims 11, 12 (i.e., path obstruction), 13, 14 (i.e., deleting information), and 15 (i.e., elevator).  
Appropriate correction is required.

Claim Objections
Claims 5, 6, 16, and 19 are objected to because of the following informalities:  

Claim 5 recites the “system of claim” but should recite – the system of claim 1 –.

Claim 6 recites “wherein one or more of the locations” but should recite – wherein the one or more locations – to be consistent with claim 1 (lines 13-14), from which claim 6 depends. 

Claim 16 recites “wherein the evacuation zone comprise” but should recite – wherein the evacuation zone comprises –.

Claim 19 recites “remote from the one or more mobile robots” but should recite – remote form the mobile robots – to be consistent with claim 17, from which claim 19 depends.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites “wherein the mobile robots leave the evacuation zone along a shortest path or a fastest path to the one or more locations”. The specification does not disclose leaving the evacuation zone along a shortest path. The specification discloses the robot finding “the nearest or fastest route to an outside position” (page 5, lines 22-23). Finding the nearest route is not the same as finding the shortest path. Claims 21 and 22 recite “wherein the evacuation actions comprise different mobile robots taking opposite routes out of the evacuation zone to a same location outside the evacuation zone”. The disclosure does not disclose taking opposite routes to a same location outside the evacuation zone. The only disclosure of taking opposite paths is disclosed in Figure 2, where arrows indicate evacuation directions that are opposite to each other. However, the leftward-pointing arrows provide a route to evacuation position 1 and 2, while the rightward-pointing arrows provide a route to evacuation position 3. Therefore, Figure 2 does not disclose taking opposite routes to a same location, as positions 1 and 2 are different than position 3. Accordingly, claims 20-22 contain new matter.

Allowable Subject Matter
Claims 5, 6, 16, and 19 would be allowable if amended to overcome the claim objections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666